— Per Curiam:
Taking all the evidence there was no delivery of the notes sufficient to render a gift complete. There was no actual handing over of the notes to the donee. The alleged donor did not even deliver the *295key of the drawer where they were. He told the donee where the notes were and where the key was, but the donee never took possession until after the death of the donor. Our cases are all uniform and consistent upon this point: Trough’s Estate, 25 P. F. Smith, 115.
Decree affirmed and appeal dismissed at the costs of the appellants.